710 S.E.2d 22 (2011)
Lisa Sanderson RABON
v.
Faye Elizabeth HOPKINS and Keystone Freight Corp.
No. 19P11.
Supreme Court of North Carolina.
June 15, 2011.
John T. Holden, Charlotte, for Faye Hopkins and Keystone Freight.
Raymond A. Bretzmann, High Point, for Rabon, Lisa Sanderson.


*23 ORDER

Upon consideration of the petition filed on the 12th of January 2011 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."